UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6109


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTY BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      James C. Turk, Senior
District Judge.   (7:05-cr-00060-jct-mfu-1; 7:09-cv-80182-jct-
mfu)


Submitted:   March 16, 2010                  Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marty Brown, Appellant Pro Se.              Ronald Andrew Bassford,
Assistant United  States Attorney,           Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marty Brown seeks to appeal the district court’s order

denying    relief          on    his    28    U.S.C.A.         § 2255    (West    Supp.        2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a        certificate        of      appealability.           28     U.S.C.

§ 2253(c)(1) (2006).                   A certificate of appealability will not

issue     absent       “a       substantial          showing      of     the     denial    of      a

constitutional         right.”              28     U.S.C.      § 2253(c)(2)       (2006).          A

prisoner        satisfies          this          standard       by      demonstrating           that

reasonable       jurists          would       find      that    any     assessment        of     the

constitutional         claims          by    the    district      court    is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Brown has

not     made     the   requisite             showing.           Accordingly,       we     deny     a

certificate       of       appealability             and    dismiss      the     appeal.          We

dispense        with       oral     argument         because      the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED



                                                    2